Citation Nr: 1604109	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chest pains.  

2.  Entitlement to service connection for a swallowing disorder.  

3.  Entitlement to service connection for asthenia.  

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis and intervertebral disc syndrome of the lumbar spine, previously characterized as lumbar strain.  

5.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the left lower extremity.  

6.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the right lower extremity.  

7.  Entitlement to an initial disability rating in excess of 10 percent for arachnoid cyst.  

8.  Entitlement to an initial compensable disability rating for left knee tendonitis.  

9.  Entitlement to an initial compensable disability rating for right knee tendonitis.  

10.  Entitlement to an initial compensable disability rating for left hip tendonitis.  

11.  Entitlement to an initial compensable disability rating in right hip tendonitis.  

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to January 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and January 2014 rating decisions of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2015 rating decision, the RO, in part, awarded service connection for sciatica of the left lower extremity and right lower extremity and both were found to be due to the Veteran's lumbar spine disability.  As the Veteran is seeking the maximum possible benefit for his lumbar spine disability on appeal, the Board also asserts jurisdiction over the issues of increased initial ratings for sciatica of the left and right lower extremities.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any chest pain disability for VA purposes during the appeal period.  

2.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any swallowing disorder disability for VA purposes during the appeal period.  

3.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any asthenia disability for VA purposes during the appeal period.  

4.  The probative evidence of record reflects that the Veteran's degenerative arthritis and intervertebral disc syndrome of the lumbar spine at worst, was productive of complaints of constant pain radiating into the buttocks with no flare ups, stiffness, fatigue, spasm and objective findings of a full range of motion with pain beginning at 30 degrees; there have been no findings of additional limitation on repetitive motion, muscle spasm or guarding, incapacitating episodes in a 12 month period or ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.

5.  The probative evidence of record reflects that the Veteran's sciatica of the left lower extremity has been productive of moderately severe incomplete paralysis of the sciatic nerve.  

6.  The probative evidence of record reflects that the Veteran's sciatica of the right lower extremity has been productive of moderately severe incomplete paralysis of the sciatic nerve.  

7.  The probative evidence of record reflects that the Veteran's arachnoid cyst is an active disorder most akin to a brain growth, and is asymptomatic with no findings of a benign or malignant neoplasm or metastases.  

8.  The probative evidence of record reflects that the Veteran's left knee tendonitis at worst, is productive of pain and flare ups, weakness, tenderness and full range of motion without pain; there have been no findings of additional limitation on repetitive motion, subluxation, instability or x-ray evidence of arthritis.  

9.  The probative evidence of record reflects that the Veteran's right knee tendonitis at worst, is productive of pain and flare ups, weakness, tenderness and full range of motion without pain; there have been no findings of additional limitation on repetitive motion, subluxation, instability or x-ray evidence of arthritis.  

10.  The probative evidence of record reflects that the Veteran's left hip disability is productive of subjective complaints of pain, weakness, stiffness, fatigability, and lack of endurance with objective findings of a full range of motion of the hip without pain; there were no objective findings of additional limitation on repetitive motion abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, rotation limited such that the Veteran could not toe-out more than 15 degrees, instability or x-ray evidence of arthritis.  

11.  The probative evidence of record reflects that the Veteran's right hip disability is productive of subjective complaints of pain, weakness, stiffness, fatigability, and lack of endurance with objective findings of a full range of motion of the hip without pain; there were no objective findings of additional limitation on repetitive motion abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, rotation limited such that the Veteran could not toe-out more than 15 degrees, instability or x-ray evidence of arthritis.  

12.  In light of the combined 100 percent scheduler rating for the Veteran's service-connected conditions throughout the duration of the appeal, the issue of entitlement to a TDIU has essentially been rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for chest pains are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for the establishment of service connection for a swallowing disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for the establishment of service connection for asthenia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for an initial 40 percent disability rating, but no higher, for degenerative arthritis and intervertebral disc syndrome of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).

5.  The criteria for an initial disability rating of 40 percent, but not higher, for sciatica of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a DC 8520 (2015).  

6.  The criteria for an initial disability rating of 40 percent, but not higher, for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a DC 8520 (2015).

7.  The criteria for an initial disability rating in excess of 10 percent for arachnoid cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, DC 8003 (2015). 

8.  The criteria for an initial compensable disability rating for left knee tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5260 (2015).

9.  The criteria for an initial compensable disability rating for right knee tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5260 (2015).

10.  The criteria for an initial compensable disability rating for left hip tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5251, 5252, 5253 (2015).

11.  The criteria for an initial compensable disability rating for right hip tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5251, 5252, 5253 (2015).

12.  The claim for a TDIU is moot.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of an October 2008 VA pre-discharge program VCAA notice form and an October 2013 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, Social Security Administration (SSA) records, VA medical records, and statements from the Veteran and his attorney.  

The Board notes that the October 2011, July 2015, August 2015 and September 2015 VA examination reports and opinions reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the medical examinations and opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

1.  Service Connection

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted chest pains, a swallowing disorder or asthenia as the probative evidence of record does not demonstrate a current diagnosis of any of these disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical evidence of record, including VA medical records, does not reflect evidence of current diagnoses of a chest pain disability, a swallowing disorder disability or asthenia.

STRs reflect complaints of chest pain and dysphagia with food sticking.  STRs also demonstrate the Veteran complained of muscle weakness of the extremities and was diagnosed with asthenia.  A VA pre-discharge examination in October 2011 revealed no pathology to render a diagnosis of a chest condition or swallowing disorder.  The VA pre-discharge examination in October 2011 included a diagnosis of asthenia, but the examiner explained that the neurological findings indicate there was no neurological diagnosis and a cause for the neurological disorder could not be found, so there was "no working diagnosis at [that] time without speculating."  Thus, no actual diagnosis of asthenia was confirmed by objective medical evidence.  

Post service VA outpatient treatment reports indicate chest pains potentially related possible reflux; however, a diagnosis of disease manifested by chest pain and/or swallowing difficulties, has not been objectively confirmed.  The post-service VA medical records also reflect that the Veteran has continued to complain of muscle weakness in the extremities, but no diagnosis has been rendered and the previously diagnosed conversion disorder has been ruled out.  An April 2012 VA outpatient treatment report questioned the complaints of diffuse muscle weakness and found them to be inconsistent with true muscle pathology.  In a November 2013 VA outpatient treatment report, the Veteran was provided a neurology evaluation, wherein the VA physician found that the Veteran's generalized weakness was not due to a neurological deficit and that, upon examination, the Veteran did not have true weakness and this was found to be typical of conversion disorder.  An examination at that time revealed normal reflexes and a magnetic resonance imaging (MRI) report did not show any lesions.  A September 2014 VA outpatient treatment report reflects the Veteran was diagnosed with conversion disorder and the VA physician found that neurology work up to date had been negative for an organic basis for the Veteran's complex of episodic asthenia, falls, confusion, forgetfulness and episodes of unresponsiveness.  

An August 2015 VA neurological disorders examination revealed no findings of either muscle weakness in the upper or lower extremities and no findings of a pharynx, larynx or swallowing condition.  In an August 2015 VA opinion of the Veteran's claimed asthenia, the examiner found that the Veteran's neurological examination was unremarkable and that the neurology notes in VA treatment records did not show objective neurologic disease.  The VA examiner also concluded that the STRs did not show a neurological diagnosis.  He concluded that there was no neurological diagnosis for the Veteran's contention of asthenia, given the lack of current disability.  

In a September 2015 VA examination of heart conditions, the Veteran and his wife both denied having any claim for any cardiac related condition and the examiner noted that the Veterans symptoms "chest pain" had completely resolved.  Therefore, no further examination was provided.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a chest pain disability, a swallowing disorder disability or asthenia at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a chest pain disability, a swallowing disorder disability or asthenia, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his chest pain disability, a swallowing disorder disability or asthenia, the Board observes that he is competent to report lay observable symptoms, such as pain, and treatment by a medical provider.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that he has a diagnosis of a current chest pain disability, a swallowing disorder disability or asthenia as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, the Veteran himself and his wife both denied that he had a chest pain disability in the recent September 2015 VA examination of heart conditions.  Thus, the Veteran's assertions that he has a current diagnosis of a chest pain disability, a swallowing disorder disability or asthenia are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claims for service connection for a chest pain disability, a swallowing disorder disability or asthenia, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for a chest pain disability, a swallowing disorder disability or asthenia are denied.

2.  Increased Initial Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Lumbar Spine 

The Veteran's degenerative arthritis and intervertebral disc syndrome of the lumbar spine has been rated under 38 C.F.R. § 4.71a, DC 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, intervertebral disc syndrome (IVDS) or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  Id.

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

The evidence of record, including the Veteran's lay statements, VA medical records, the October 2011 VA pre-discharge examination and the September 2015 VA examination, demonstrates that the Veteran's degenerative arthritis and intervertebral disc syndrome of the lumbar spine at worst, was productive of complaints of constant pain radiating into the buttocks with no flare ups, stiffness, fatigue, spasm and objective findings of a full range of motion with pain beginning at 30 degrees; there have been no findings of additional limitation on repetitive motion, muscle spasm or guarding, incapacitating episodes in a 12 month period or ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.  Therefore, in considering pain on motion, which began at 30 degrees, as noted in the October 2011 pre-discharge examination, the Board finds that the probative evidence of record demonstrates that the Veteran's lumbar spine disability, at its worst, is productive of forward flexion of the thoracolumbar spine at 30 degrees with consideration of where pain began.

The Veteran's lumbar spine disability therefore more nearly approximates the criteria for a 40 percent disability rating under DC 5237, which provides for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Accordingly, the Board finds that an initial 40 percent disability rating, but no higher, is warranted under DC 5237.  Thus, in considering his complaints of pain and additional functional loss during flare up, in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds the required support for this higher initial 40 percent disability rating, though no greater.  See Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While a higher 40 percent disability rating is warranted, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal.  The evidence of record fails to demonstrate that there is any evidence of unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

The Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's thoracolumbar spine disability, however, with exception to the left lower extremity radiculopathy, discussed below, no other such manifestations have been demonstrated by the objective findings of record.

Accordingly, the Veteran's degenerative arthritis of the thoracolumbar spine warrants a 40 percent disability rating, though no higher, under DC 5237.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Sciatica of the Lower Extremities

The Veteran's sciatica of the left and right lower extremities is currently rated under DC 8520, which provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The evidence of record, including the Veteran's lay statements, VA medical records and the September 2015 VA examination, demonstrates that the Veteran's sciatica of the left and right lower extremities, associated with degenerative arthritis and intervertebral disc syndrome of the lumbar spine were each, at worst, productive of pain and moderately severe incomplete paralysis of the sciatic nerve.  The Board observes that, although the September 2015 VA examination characterized the Veteran's radiculopathy as mild in both the left and right lower extremity, the neurological examination reflects findings of severe constant pain, severe paresthesias and/or dysthesias and severe numbness.  Therefore, resolving doubt in favor of the Veteran, the Board finds that his sciatica of the left and right lower extremities is productive of moderately-severe symptoms.  

At no point during the pendency of this appeal has the radiculopathy caused what has amounted to severe incomplete paralysis with marked muscular atrophy.   In this regard, the Board observes that muscle atrophy was never found upon examination.  Therefore, at most, a 40 percent rating is warranted under DC 8520 for each the left and right lower extremity.  

Accordingly, the Veteran's sciatica of the left lower extremity warrants a 40 percent disability rating, though no higher, under DC 8520 and, likewise, his sciatica of the right lower extremity also warrants a 40 percent disability rating, though no higher, under DC 8520.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.124a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Arachnoid Cyst

The Veteran's arachnoid cyst is currently rated under DC 8003, which provides disability ratings for new growth of the brain.  38 C.F.R. § 4.124a.  Under DC 8003, a minimum 60 percent rating is assigned for benign new growth of the brain.  Otherwise, residuals are rated according to the appropriate rating criteria, with a minimum rating of 10 percent.  Id.  

The evidence of record, including the Veteran's lay statements, VA medical records, the October 2011 VA pre-discharge examination and the September 2015 VA examination, demonstrates that the Veteran's arachnoid cyst is an active disorder most akin to a brain growth, and is asymptomatic with no findings of a benign or malignant neoplasm or metastases.  A neurological evaluation in the October 2011 VA pre-discharge examination revealed no findings of a neurological disorder and no diagnosis of arachnoid cyst was provided.   The September 2015 VA examination found the Veteran did not have any benign or malignant neoplasm or metastases and he was noted to be asymptomatic.  Therefore, there are also no additional residuals to rate.  Accordingly, an initial disability rating in excess of 10 percent is not warranted.  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial disability rating in excess of 10 percent for an arachnoid cyst at any time since the date of claim.  38 C.F.R. §§ 4.3, 4.124a, DC 8003.  

Left and Right Knee Tendonitis

The Veteran's right knee and left knee disabilities are currently rated under 38 C.F.R. § 4.71a, DC 5260 (2015).  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The evidence of record, including the Veteran's lay statements, VA medical records, the October 2011 VA pre-discharge examination and the September 2015 VA examination, demonstrates that the Veteran's left and right knees were, at worst, productive of pain and flare ups, weakness, tenderness and full range of motion without pain.  This evidence does not reflect any findings of additional limitation on repetitive motion, subluxation, instability or x-ray evidence of arthritis.

These findings do not meet the requirements for the assignment of a compensable disability rating under DCs 5003, 5260, 5261 or 5257.  As explained in Mitchell, arthritis with painful motion does not entitle him to any greater rating, only the minimum compensable rating.  In this case however, the left and right knees do not have any x-ray evidence of arthritis.  Therefore, based on the above noted findings, a compensable disability rating for the left and right knees is not warranted under DCs 5003, 5257, 5260 or 5261.  38 C.F.R. § 4.71a. 

The Board acknowledges his complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  In this regard, the Board observes that throughout the duration of the appeal, the Veteran's left and right knees demonstrated a full range of motion without objective findings of pain and thus, this did not more nearly approximate the criteria for a compensable rating.  Repetitive-motion testing performed October 2011 VA pre-discharge examination and September 2015 VA examination revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran reported having flare ups of knee pain which caused limitations, the VA examiner found that an opinion cannot be rendered in regard to changes in functionality with repetitive use "over a period of time" or during a "flare up" and he provided an adequate rationale for his reasoning, finding that the Veteran would need to be present on these occasions to objectively measure any change from baseline functioning as noted and documented on the current VA examination.  Therefore, the evidence does not support a higher rating, even considering the Veteran's reported flare-ups.  

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right and left knee disabilities do not reflect findings of ankylosis, removal or dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5258, 5259, 5262 and 5263 do not apply.

Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The probative evidence of record does not demonstrate that his motion in either knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating left and right knees at any time since the date of claim.  38 C.F.R. § 4.71a, DCs 5003, 5257, 5260, 5261.  

Left and Right Hip Tendonitis

The Veteran's right hip disability is currently rated under 38 C.F.R. § 4.71a, DCs 5299-5252 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that the most appropriate rating for the Veteran's bilateral hip disability is DC 5252, which provides ratings for limitation of flexion of the thigh.  38 C.F.R. § 4.71a (2015).  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II (2015).  

Under DC 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  Id.  

Impairment of the thigh is rated under DC 5253.  Limitation of rotation of the thigh, cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating.  Limitation of adduction of the thigh, cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  Id.  

Ankylosis of the hip is evaluated under DC 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating.  (Special monthly compensation also is entitled if the criteria for the 90 percent rating are met.)  Id.  

The evidence of record, including the Veteran's lay statements, VA medical records, the October 2011 VA pre-discharge examination and the September 2015 VA examination, demonstrates that the Veteran's left and right hips were, at worst, productive of subjective complaints of pain, weakness, stiffness, fatigability, and lack of endurance with objective findings of a full range of motion of the hip without pain; there were no objective findings of additional limitation on repetitive motion abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, rotation not limited such that the Veteran could not toe-out more than 15 degrees, instability or x-ray evidence of arthritis.   Therefore, this disability has not been productive of limitation of thigh extension to 5 degrees, limitation of thigh flexion to 45 degrees or limitation of abduction, adduction or rotation lost beyond 10 degrees, so as to warrant an initial compensable disability rating under DCs 5251, 5252, 5253.  38 C.F.R. § 4.71a.  

The Board acknowledges his complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  In this regard, the Board observes that throughout the duration of the appeal, the Veteran's left and right hips demonstrated a full range of motion without objective findings of pain and thus, this did not more nearly approximate the criteria for a compensable rating.  Repetitive-motion testing performed October 2011 VA pre-discharge examination and September 2015 VA examination revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran reported having flare ups of hip pain which caused limitations in the October 2011 VA pre-discharge examination, no pain was found on range of motion testing or with repetitive motion, and the Veteran reported having no hip joint pain in the September 2015 VA examination.  

Other appropriate diagnostic codes for application have been considered.  However, as the Veteran's left and right hip disabilities do not reflect findings of ankylosis, hip flail joint, or impairment of the femur at any time during the pendency of the appeal, DCs 5250, 5254 and 5255 do not apply. 38 C.F.R. § 4.71a. 

Absent x-ray evidence of degenerative arthritis, an initial compensable disability rating is not warranted for either hip under DCs 5003 and 5010.  See 38 C.F.R. §§ 4.45, 4.71a, DCs 5003, 5010.  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating for left and right hips at any time since the date of claim.  38 C.F.R. § 4.71a, DCs 5003, 5251, 5252, 5253.  

Lay Statements

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his spine, lower extremities, right and left knees, right and left hips, and arachnoid cyst on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, instability, subluxation, severity of symptoms, characterization of incomplete paralysis and symptoms thereof and characterization of arachnoid cyst severity.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's spine, sciatica of the lower extremities, arachnoid cyst, right and left knees, and right and left hips are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected spine, sciatica of the lower extremities, arachnoid cyst, right and left knees, and right and left hips such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as discussed below, the Board has found a TDIU claim is moot and has been dismissed and no further discussion of entitlement to TDIU is necessary.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

3.  TDIU

A TDIU is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16.  As the Veteran has a combined schedular rating of 100 percent for his service-connected disabilities, the issue of entitlement to a TDIU has essentially been rendered moot.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see Green v West, 11 Vet. App. 472 , 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  

Following the reasoning of Bradley, a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, however, in this case, a TDIU award in this case would not be predicated on a single disability, rather a combination of the Veteran's disabilities, so consideration of a TDIU, in light of Bradley, no longer serves any useful purpose.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for chest pains is denied.  

Service connection for a swallowing disorder is denied.  

Service connection for asthenia is denied.  

An initial 40 percent disability rating, but no higher, for degenerative arthritis and intervertebral disc syndrome of the lumbar spine is granted, subject to the statutes and regulations governing the payment of VA compensation.  

An initial disability rating of 40 percent, but not higher, for sciatica of the left lower extremity is granted, subject to the statutes and regulations governing the payment of VA compensation.  

An initial disability rating of 40 percent, but not higher, for sciatica of the right lower extremity is granted, subject to the statutes and regulations governing the payment of VA compensation.

An initial disability rating in excess of 10 percent for arachnoid cyst is denied. 

An initial compensable disability rating for left knee tendonitis is denied.

An initial compensable disability rating for right knee tendonitis is denied.

An initial compensable disability rating for a left hip disability is denied.

An initial compensable disability rating for a right hip disability is denied.  

The appeal for TDIU is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


